The salient facts, found by the commissioner, pertaining to the original claimant's trips abroad are: Beginning in 1910 he had, from time to time, acted as conductor for the tourist agency. When, in 1918, he entered into a contract with the respondent to become its minister it was understood that he was to have the privilege of going abroad for two months in summer, and that on his return he should deliver lectures on subjects relating to such trips, under the auspices of the respondent Church or with its permission. It appears to me that the commissioner was correct in the view attributed to him by the majority opinion, that the privilege accorded to the claimant of leaving his duties as minister for an extended period in summer and taking trips to foreign parts was "in the nature of a concession or gratuity and not a part of the contract of employment." I can see no justification for adding to the finding that these trips were taken in order to get material for lectures, or for holding that there was any contractual obligation by the claimant to the respondent to go abroad to secure such material or that, at any time during such trips, he was in the course of his employment as minister of the respondent Church. His situation appears to have been that of one enjoying a vacation from the duties of his employment, acting as tour conductor as a means of providing his traveling expenses and, like most clergymen who travel during the vacation season, later recounting his observations and experiences in public addresses. *Page 186 
The commissioner's finding as to the injury for which the majority direct compensation is that when the touring party was in Rome the claimant "left the party and went on a sight-seeing trip on his own account" and was injured while so occupied. Upon this finding, clearly, the injury could not be held to arise out of the claimant's employment with the respondent; this end is accomplished by adding thereto, "The object of this sight-seeing trip was to get material for the lectures." In my opinion, this fact is not admitted or undisputed within the rule (§ 11, Practice Book, p. 309) governing additions to a finding, and is inconsistent with the commissioner's finding that this particular excursion was on claimant's own account. I am also unable to regard as plausible the majority's supposition that the failure to make this addition at an earlier stage of the case was a "mere inadvertence." It was claimed in the motion to correct addressed to the commissioner, but was objected to, for reasons specified, in the respondent's reply to that motion; it was essential to the claimant's right to an award for the first injury, and it is fair to assume that it was correspondingly stressed whenever the claimed corrections were argued; yet the commissioner and two judges of the Superior Court refused to grant the correction.
The majority recognize that compensation cannot be granted for the second injury, on shipboard, because of lack of a finding as to what the claimant was doing at the time. I maintain that the finding as to the injury in Rome should stand as made by the commissioner; under this an award on award on account of the first injury is equally inadmissible.
In this opinion BANKS, J., concurred. *Page 187